Citation Nr: 0930307	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran provided testimony at a November 2007 hearing 
before the regional office.  A transcript of the proceeding 
is associated with the claims folder.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, bilateral 
hearing loss is causally or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  As to additional 
notice regarding the rating and effective date to be 
assigned, the RO will address this matter in effectuating the 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection Law and Regulations

The Veteran contends that his bilateral hearing loss was 
caused by constant exposure to noise during service.  The 
Veteran's DD Form 214 shows that he served as a motor vehicle 
operator.  The Veteran does concede some post-service 
occupational noise exposure; specifically, he worked with 
sheet metal in his chosen profession.  The Veteran believes 
that his hearing was initially damaged in service and 
continued to worsen subsequently.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  
38 C.F.R. §§ 3.307(a), 3.309(a).

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  Regulation 38 
C.F.R. § 3.385 does not prevent a claimant from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Discussion

The Veteran's September 1965 induction physical examination, 
service treatment records (STRs), and October 1967 separation 
physical examination are negative for complaints, treatment, 
or diagnosis for bilateral hearing loss.  Specifically, the 
audiometric findings indicate essentially normal hearing 
bilaterally.   

In a July 2003 VA outpatient audiological note, the Veteran 
reported a gradual decline of his hearing bilaterally, over 
many years.  The Veteran stated that he experiences more 
difficulty with his right ear.  He further indicated that he 
has a history of service-related noise exposure.  At times, 
the Veteran feels dizzy and a light-headed, which is not 
reported to be caused by any particular event.  The Veteran 
reported occasional left ear pain.  The Veteran denied ear 
surgery and assistive hearing devices.    

Upon examination, pure tone thresholds in decibels were as 
follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
40
50
45
50
65
LEFT
35
40
45
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  The 
audiologist diagnosed the Veteran with sensorineural hearing 
loss and tinnitus. 

In a September 2003 VA outpatient treatment record, the 
Veteran's diagnosis of sensorineural hearing loss was noted.  
The Veteran was seen for a hearing aid fitting and 
orientation.  He was further instructed to receive annual 
audiological evaluations.  

In December 2003, the Veteran underwent a VA audiometric 
examination.  At the time, the Veteran reported a history of 
military noise exposure.  He indicated that while serving in 
Vietnam, he was exposed to small arms fire, heavy artillery, 
mortars, grenades, helicopters, airplane engines, track 
vehicles, tank fire, and land mines.  The Veteran reports 
some occupational noise exposure as a sheet metal worker, 
however, denied recreational noise exposure.  


Upon examination, pure tone thresholds in decibels were as 
follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
30
40
45
55
60
LEFT
35
35
40
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear. 

Upon review of the Veteran's claims file, the examiner 
diagnosed the Veteran with mild to severe sensorineural 
hearing loss bilaterally and constant tinnitus.  The examiner 
noted that the Veteran's tinnitus has been present since 
1967, following a land mine explosion.  Regarding the 
Veteran's bilateral hearing loss, the examiner noted that the 
Veteran's induction and separation examinations revealed 
essentially normal hearing bilaterally, and opined, given the 
normal results at the time of separation from active service, 
the Veteran's current hearing loss is not likely due to 
military noise exposure.  

VA outpatient treatment records dated December 2005 and 
January 2006 note that the reports a history of hearing loss 
since service. 

In April 2007, the Veteran underwent a private audiometric 
examination.  At the time, the Veteran reported that when he 
was serving in Vietnam, 80 pounds of C-4 blew up near the 
truck he was driving.  The Veteran reported that since that 
time, he has had hearing loss. 

The examiner diagnosed the Veteran with noise induced 
bilateral hearing loss and tinnitus, opining, that the 
Veteran's hearing loss is aggravated by his constant 
tinnitus.  Dr. J.M. further opined that the Veteran's hearing 
loss is at least as likely as not caused by the Veteran's 
significant history of noise exposure in service, including 
the accident that occurred in Vietnam.  The examiner noted 
speech recognition scores as 64% in the right ear and 68% in 
his left ear.  However, this evidence is in a format that is 
incompatible for VA rating purposes.  In this regard, while 
the report included the aforementioned speech recognition 
scores, the results do not indicate whether or not the 
Maryland CNC Test was utilized.  See 38 C.F.R. § 3.385.  
Furthermore, the report included audiometric findings of 
puretone hearing threshold levels that are shown in graphic 
form instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  

In a November 2007 hearing before the regional office, the 
Veteran testified that he has experienced hearing loss since 
a particular event which occurred in Vietnam.  Specifically, 
the Veteran stated that when driving a truck in Vietnam, 
another truck in a nearby convoy ran over a land mine, 
causing a large explosion.  The Veteran reported that his 
ears hurt and his hearing worsened shortly after the 
explosion, however, he did not seek medical treatment.  

The history that the Veteran provides about noise exposure in 
service, where he was exposed to excessive noise, 
specifically, a land mine explosion during service is 
consistent and credible.  In this regard, the Board notes 
that the Veteran is currently service-connected for tinnitus.  
The Board also notes that in providing a diagnosis of 
tinnitus, the December 2003 VA examiner stated that the 
Veteran's tinnitus has been present since 1967, following a 
land mine explosion in service.  The Veteran currently has 
bilateral hearing loss.  The Board notes that the opinion 
offered by the December 2003 VA examiner that the Veteran's 
current hearing loss is not related to service is based upon 
incorrect rationale.  Specifically, the examiner based his 
opinion on the fact that the Veteran's hearing was normal 
throughout service and at his October 1967 separation 
examination.  As indicated above, the requirements for 
service connection for hearing loss as defined in 38 C.F.R. § 
3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in 
order for service connection to be granted.  Hensley, 5 Vet. 
App. at 155.  Evidence in support of the claim includes the 
Veteran's MOS as a heavy truck driver and history of 
considerable noise exposure during service, the Veteran's 
November 2007 testimony before the regional office regarding 
his proximity to a land mine explosion in Vietnam, as well as 
the positive nexus opinion provided by Dr. J.M., which 
relates the Veteran's current bilateral hearing loss to 
service.  Thus, giving the benefit of the doubt to the 
claimant, as required by 38 U.S.C.A. § 5107, the Board grants 
service connection for the Veteran's bilateral hearing loss.
 

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


